
	

114 HR 2295 RH: National Energy Security Corridors Act
U.S. House of Representatives
2015-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 217
		114th CONGRESS
		1st Session
		H. R. 2295
		[Report No. 114–285]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2015
			Mr. MacArthur (for himself and Mr. Richmond) introduced the following bill; which was referred to the Committee on Natural Resources
		
		October 6, 2015Additional sponsors: Mrs. Lummis, Mr. Turner, Mr. Farenthold, Mr. McKinley, Mr. Gosar, Mr. Duncan of South Carolina, Mr. Kelly of Pennsylvania, Mr. Pearce, Mr. Schweikert, Mr. Perry, Mr. Westerman, Mr. Thompson of Pennsylvania, and Mr. Rothfus
			October 6, 2015Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on May 13, 2015
		
		
			
		
		A BILL
		To amend the Mineral Leasing Act to require the Secretary of the Interior to identify and designate
			 National Energy Security Corridors for the construction of natural gas
			 pipelines on Federal land, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the National Energy Security Corridors Act. 2.Designation of National Energy Security Corridors on Federal lands (a)In generalSection 28 of the Mineral Leasing Act (30 U.S.C. 185) is amended as follows:
 (1)In subsection (b)— (A)by striking (b)(1) For the purposes of this section Federal lands means and inserting the following:
						
							(b)
 (1)For the purposes of this section Federal lands— (A)except as provided in subparagraph (B), means; 
 (B)by striking the period at the end of paragraph (1) and inserting ; and and by adding at the end of paragraph (1) the following:  (B)for purposes of granting an application for a natural gas pipeline right-of-way, means all lands owned by the United States except—
 (i)such lands held in trust for an Indian or Indian tribe; and (ii)lands on the Outer Continental Shelf..
 (2)By redesignating subsection (b), as so amended, as subsection (z), and transferring such subsection to appear after subsection (y) of that section.
 (3)By inserting after subsection (a) the following:  (b)National Energy Security Corridors (1)DesignationIn addition to other authorities under this section, the Secretary shall—
 (A)identify and designate suitable Federal lands as National Energy Security Corridors (in this subsection referred to as a Corridor), which shall be used for construction, operation, and maintenance of natural gas transmission facilities; and
 (B)incorporate such Corridors upon designation into the relevant agency land use and resource management plans or equivalent plans.
 (2)ConsiderationsIn evaluating Federal lands for designation as a National Energy Security Corridor, the Secretary shall—
 (A)employ the principle of multiple use to ensure route decisions balance national energy security needs with existing land use principles;
 (B)seek input from other Federal counterparts, State, local, and tribal governments, and affected utility and pipeline industries to determine the best suitable, most cost-effective, and commercially viable acreage for natural gas transmission facilities;
 (C)focus on transmission routes that improve domestic energy security through increasing reliability, relieving congestion, reducing natural gas prices, and meeting growing demand for natural gas; and
 (D)take into account technological innovations that reduce the need for surface disturbance. (3)ProceduresThe Secretary shall establish procedures to expedite and approve applications for rights-of-way for natural gas pipelines across National Energy Security Corridors, that—
 (A)ensure a transparent process for review of applications for rights-of-way on such corridors; (B)require an approval time of not more than 1 year after the date of receipt of an application for a right-of-way; and
 (C)require, upon receipt of such an application, notice to the applicant of a predictable timeline for consideration of the application, that clearly delineates important milestones in the process of such consideration.
								(4)State input
 (A)Requests authorizedThe Governor of a State may submit requests to the Secretary of the Interior to designate Corridors on Federal land in that State.
 (B)Consideration of requestsAfter receiving such a request, the Secretary shall respond in writing, within 30 days— (i)acknowledging receipt of the request; and
 (ii)setting forth a timeline in which the Secretary shall grant, deny, or modify such request and state the reasons for doing so.
 (5)Spatial distribution of corridorsIn implementing this subsection, the Secretary shall coordinate with other Federal Departments to— (A)minimize the proliferation of duplicative natural gas pipeline rights-of-way on Federal lands where feasible;
 (B)ensure Corridors can connect effectively across Federal lands; and (C)utilize input from utility and pipeline industries submitting applications for rights-of-way to site corridors in economically feasible areas that reduce impacts, to the extent practicable, on local communities.
 (6)Not a major Federal actionDesignation of a Corridor under this subsection, and incorporation of Corridors into agency plans under paragraph (1)(B), shall not be treated as a major Federal action for purpose of section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).
 (7)No limit on number or length of CorridorsNothing in this subsection limits the number or physical dimensions of Corridors that the Secretary may designate under this subsection.
 (8)Other authority not affectedNothing in this subsection affects the authority of the Secretary to issue rights-of-way on Federal land that is not located in a Corridor designated under this subsection.
 (9)NEPA clarificationAll applications for rights-of-way for natural gas transmission facilities across Corridors designated under this subsection shall be subject to the environmental protections outlined in subsection (h).. 
 (b)Applications received before designation of CorridorsAny application for a right-of-way under section 28 of the Mineral Leasing Act (30 U.S.C. 185) that is received by the Secretary of the Interior before designation of National Energy Security Corridors under the amendment made by subsection (a) of this section shall be reviewed and acted upon independently by the Secretary without regard to the process for such designation.
 (c)DeadlineWithin 2 years after the date of the enactment of this Act, the Secretary of the Interior shall designate at least 10 National Energy Security Corridors under the amendment made by subsection (a) in contiguous States referred to in section 368(b) of the Energy Policy Act of 2005 (42 U.S.C. 15926(b)).
 3.Notification requirementThe Secretary of the Interior shall promptly notify the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate of each instance in which any agency or official of the Department of the Interior fails to comply with any schedule established under section 15(c) of the Natural Gas Act (15 U.S.C. 717n(c)).
		
	
		October 6, 2015
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
